Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the medical observation apparatus and medical observation system of the instant invention.
The instant invention is a medical observation apparatus/system including an optical structure, an image sensor, and a temperature sensor. The optical structure includes at least one lens. The image sensor is configured to capture an image formed by the optical structure. The temperature sensor detects an environmental temperature of the optical structure. A memory and circuitry is also included in the apparatus/system. The memory stores data including first focal length correction values according to temperature and second focal length correction values according to temperature. The first focal length correction values are for a first lens within a first range of uncorrected focal length, and the second focal length correction values are for a second lens within a second range of uncorrected focal length. The circuitry generates temperature information based on a detection result of the temperature sensor. A focal length of the at least one lens is determined based on a lens position of the at least one lens. It is determined whether the at least one lens belongs to the first lens or the second lens based on the calculated focal length of the at least one lens. A second focal length is calculated by correcting the calculated focal length of the at least one lens based on the data wherein the correction is based on a correction value corresponding to the temperature information from either the first focal length correction values or the second focal length correction values depending on whether the at least one lens has been identified as belonging to the first lens or the second lens. 
	Thus the instant invention provides compensation/correction of a calculated focal length within a medical observation device, such as a microscope [¶0018]. As shown in Fig.3, the system includes a plurality of lenses coupled with an actuator capable of moving said lenses as well as a temperature sensor. In an optical system, characteristics of a lens may change due to changes in environmental temperature during use, including focal length. This may cause errors when determining a focal length from a detected lens position [¶0006]. The instant invention has a correction table wherein each value in the correction table is set in consideration of optical characteristic values such as a thermal expansion coefficient, a refractive index, and a temperature characteristic value of the lens, etc. [¶0085]. As shown 
A notable prior art of record is Hirose et al. (US 2017/0176704) (hereinafter Hirose). As cited in prior actions, Hirose discloses a medical observation device including one or more image sensors, actuators, encoders, etc. The system can use the lens position in order to calculate a current focal length value for said lens. The system can also adjust a focal length and thus as the system can determine focal length based on lens position, the system can calculate a second focal length. However, Hirose fails to disclose a temperature sensor and focal length correction based on a current temperature. Additionally, as Hirose fails to disclose a temperature sensor and focal length correction, Hirose fails to disclose the memory storing correction values for a first lens with a first range of uncorrected focal length and correction values for a second lens with a second range of uncorrected focal length. That is, although Hirose discloses a medical observation device and controllable lenses like the instant invention, Hirose fails to disclose the correction of focal length processing of the instant invention. 
	Another notable prior art of record is Yun et al. (US 2017/0109889) (hereinafter Yun). As cited in prior actions, Yun also discloses an optical system including image sensors and at least one lens. Additionally Yun discloses in ¶0044 calculating a lens position wherein such a calculation may include calculating a lens focal length. Thus Yun, like Hirose, discloses determining an initial focal length (i.e. a "first focal length") based on lens position. Yun further discloses using a temperature sensor to detect a local temperature of the lens/image sensor wherein based thereon, a calculated focal length variation is determined. The focal length variation is used to correct the initially determined focal length of the lens, thereby producing a correct focal length (i.e. a "second focal length"). Although Yun determines a second focal length based on a first focal length value and a correction value, Yun compensates for temperature 
 	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        February 11, 2021